DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment, filed 11 June 2020, was entered in full. Claims 4, 7, 10, 15, 18, 31 and 42 are canceled. Claims 1, 3, 5, 6, 8, 9, 11-13, 16, 19, 21, 22, 27, 30, 32, 34, 36, 40 and  41 are amended. 
Applicant's election with traverse of Group I (claims 1-3, 5, 6, 8, 9, 11-14, 16, 17, 19-23, drawn to a non-natural soluble construct that prevents or minimizes the binding of an FGF receptor (FGFR) or FGF23 to alpha-klotho, thus preventing FGFR activation) and species election of: 
constructs: recombinant protein (applies to claim 3)
where the construct binds: at least one amino acid residue of alpha-klotho that binds to FGF23, thus preventing alpha-klotho binding to FGF23 (applies to claim 6b)
what the construct comprises: a FGF23 polypeptide that is capable of binding to and sequestering alpha-klotho on the surface of a mammal’s cell (applies to claim 13a), in the reply filed on 11 July 2022 is acknowledged.  
The traversal is on the ground(s) that  MPEP 803 states that “if the search and examination of all the claims in an application can be made without serious burden, the Examiner must examine them on the merits, even though they include claims to distinct or independent inventions.” Applicant argues that the directive should be followed in this case. Applicant argues that the application contains limited number of claims, all of which can be searched and examined without serious burden. Applicant does not traverse on the grounds that the species are not patentably distinct.
Applicant arguments have been fully considered but are not found persuasive because “serious burden” was not a factor in the Election/Restriction Requirement. The Groups of inventions did not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.  In addition, the chemical compounds of the species of constructs and the species of where the construct binds are not regarded as being of similar nature because  the alternatives do not all share  a common structure and the alternatives do not all belong to a recognized class of chemical compounds. The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 11, 12, 16, 17, 19, 20, 24-30, 32-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group (or species) there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 July 2022.  
	Claims 1-3, 6, 8, 9, 13, 14, 21-23 are under examination. 
	
	
			Information Disclosure Statement

The information disclosure statements (IDS) (filed 6/17/21, 10/1/21 and 7/11/22) were received and comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  They have been placed in the application file and the information referred to therein has been considered as to the merits. 
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites “the construct of claim 13, which comprises amino acid residues 180-251 of SEQ ID NO:3 (FGFCT) or a fragment thereof”. 
Claim 14 is indefinite because SEQ ID NO:3 only comprises 216 amino acid residues. Thus,  it is unclear how the construct can comprise amino acid residues 180-251 of SEQ ID NO:3. The metes and bounds of this claim cannot be determined. 
Claim 23 recites the limitation "the construct of claim 21, wherein the polypeptide and the stability enhancing domain..".  Claim 21 does not recite “polypeptide”. There is insufficient antecedent basis for this limitation in the claim 23.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8, 9, 13, 14, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification teaches canonical fibroblast growth factors (FGFs) activate fibroblast growth factor receptors (FGFRs) through paracrine or autocrine mechanisms, in a process that requires the action of an FGF ligand together with heparan sulfate proteoglycans (HSPG) that function as critical co-receptors for FGFs. This requirement for HSPGs distinguishes FGFRs from most other RTKs, which are typically activated directly by specific growth factor binding to the extracellular domains of a cognate receptor. The specification teaches receptor dimerization is crucial for FGFR activation as with other RTKs. FGFs can stimulate FGFR dimerization only when bound to HSPGs. 
The specification teaches endocrine FGFs FGF19, FGF21 and FGF23 are members of the FGF family that function as circulating hormones regulating a variety of critical metabolic functions in different cells and tissues. The specification teaches that unlike canonical FGFs that require HSPG to activate FGFRs, endocrine FGFs do not have this requirement, but instead are specifically dependent on Klotho co- receptors for FGFR activation. The specification teaches that there are two Klothos, encoded by different genes. a-Klotho (KLA) is required for FGF23-dependent signaling, and B-Klotho (KLB) is essential for FGF19- or FGF21- dependent signaling. 
The specification teaches that there is a need in the art to identify compositions and methods that can be used to modulate (e.g. inhibit or stimulate) the activity of FGF receptors and the signaling pathways activated by endocrine FGFs. In certain embodiments, these compositions and methods are useful in treating, ameliorating and/or preventing diseases (such as, but not limited to, dysfunctional phosphate homeostasis) associated with endocrine FGFs. The specification teaches that the invention provides a non-natural soluble construct that prevents or minimizes the binding of a FGF receptor (FGFR) and/or FGF23 to a-Klotho. In certain embodiments, the construct prevents FGFR activation (pages 1-2). 
The specification teaches the amino acid sequence of alpha-Klotho (KLA) as SEQ ID NO:1 (page 10).  The specification teaches the amino acid sequence of FGF19 as SEQ ID NO:3, the amino acid sequence of FGF21 as SEQ ID NO:4 and the amino acid sequence of FGF23 as SEQ ID NO:5  (pages 15-16). The specification provides general descriptions of amino acid residues of alpha-Klotho that can be used for inhibition studies (page 24).
The Examples teach homology models of the extracellular region of a-Klotho (sKLA) in the apo state and the FGF19- and FGF23-bound states were generated with the program MODELLER v9.15 using the crystal structure of FGF21ct;- bound B-Klotho (sKLB) as a modeling template.  The Examples teach the sequence of sKLA (residues 34-955) was aligned to the corresponding residues in sKLB (residues 53-969 in the FGF21-bound sKLB crystal structure) using Clustal Omega.  The specification teaches that the sequences of FGF 19ct (residues 192-216) and FGF23ct (residues 182-205) were aligned to the template FGF21ct structure using PROMALS3D.  The specification teaches that for the apo sKLA model and each of the sKLA-FGFct complex models, 20 initial models were first generated, and subsequently refined with two cycles of optimization, including 300 iterations of conjugated gradients using a variable-target function and molecular dynamics with simulated annealing. The models were inspected visually using the open-source molecular visualization program PyMOL.  The specification teaches that to visualize the electrostatic potential of the protein surfaces on the sKLA models, the protein residues were first parameterized using the PDB2PQR and the electrostatic potentials were then calculated using the APBS. 
The specification is not enabling for the following reasons:
1.  The claims are drawn to a non-natural soluble construct that must have the biological function of preventing or minimizing the binding of FGFR or FGF23 to alpha-Klotho, thus preventing FGFR activation. 
The specification teaches that the invention provides a construct (such as, but not limited to, an antibody and/or recombinant peptide) that prevents or minimizes the binding of FGF23 to alpha-Klotho on the surface of a mammal’s cell. In certain embodiments, the construct recognizes at least one amino acid residue of alpha- Klotho that binds to FGF23, thus preventing a-Klotho binding to FGF23. In other embodiments, the construct recognizes and/or binds to one or more amino acids within the amino acid residues 34-981 in alpha-Klotho (SEQ ID NO:1). In certain embodiments, the construct recognizes and/or binds to one or more amino acids selected from the group consisting of amino acids F377, Q378, E390, S391, P392, W417, F418, V419, $420, K429, Y432, Y433, K436, N530, Q639, P640, M641, A642, P643, N688, E689, P690, T692, Q731, D733, V752, D756, S807, Y809, 1812, D815, L828, V830, Q831, E832, M833, T834, 1836, V845, S872, Y915, $916, A922, P923, and F925 of SEQ ID NO:1 (page 24).
The broadest claims read on any structure as long as it retains the claimed function (i.e. preventing or minimizing the binding of FGFR or FGF23 to alpha-Klotho, thus preventing FGFR activation).
The instant specification fails to indicate that a representative number of structurally related compounds are disclosed and therefore, the artisan would not know the identity of a reasonable number of representative compounds falling within the scope of the instant claim and would not know how to make them.  
The art evidences the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein.  While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These or other regions may also be critical determinants of antigenicity.  These regions can tolerate only relatively conservative substitutions or no substitutions (see Tokuriki et al., Stability effects of mutations and protein evolvability. Curr. Opin. Struc. Biol. 19:596-604; 2009).  
Fenton et al. (Rheostat positions: A new classification of protein positions relevant to pharmacogenomics Medicinal Chemistry Research 29:1133-1146; 2020) state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (Bhattacharya et al. Impact of genetic variation on three dimensional structure and function of proteins PLoS ONE 12(3): e0171355; 2017) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  
Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al., who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2)(Gua et al. Protein tolerance to random amino acid change. PNAS USA 101(25):9205-10; 2004).  Fenton et al. supra, also acknowledge this (see abstract).
	In the instant case, the specification does not define what structural characteristics the non-natural soluble construct must have. Therefore, one of skill in the art would have to evaluate all non-exemplified constructs for the claimed activity. The specification provides little to no guidance beyond the mere presentation of the sequence of alpha-klotho and the sequence of FGF23 to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the claimed construct, which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions.
Although the specification outlines procedures for producing and screening for active muteins, this is not adequate guidance as to the nature of active derivatives that may be constructed, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation.  
	2.   Claim 14 recites, “the construct of claim 13, which comprises amino acid residues 180-251 of SEQ ID NO:3 (FGF23CT) or a fragment thereof”.
	Claim 13(a) recites, “the construct of claim 1, comprising at least one of the following: a FGF23 polypeptide that is capable of binding to an sequestering alpha-Klotho on the surface of a mammal’s cells.
	However, the instant specification teaches the amino acid sequence of FGF19 as SEQ ID NO:3, the amino acid sequence of FGF21 as SEQ ID NO:4 and the amino acid sequence of FGF23 as SEQ ID NO:5  (see pages 15-16). The instant specification teaches alpha-Klotho (KLA) is required for FGF23-dependent signaling and beta-Klotho (KLB) is essential for FGF19- or FGF21- dependent signaling (see pages 1-2). 
	Based on the teachings of the specification, the construct recited in Claim 14 (comprising amino acid residues 180-251 of SEQ ID NO:3) is FGF19. It would be highly unpredictable that the claimed construct has the biological function of preventing or minimizing the binding of FGFR or FGF23 to alpha-Klotho, thus preventing FGFR activation.
Due to the large quantity of experimentation necessary to generate the nearly infinite number of non-natural soluble constructs recited in the claims and screen same for the claimed activity; the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide the claimed activity; the absence of working examples directed to same; the complex nature of the invention; the state of the art which establishes the unpredictability of the effects of mutation on protein structure and function; the breadth of the claims which fail to recite any structural limitations and the inherent unpredictability of a construct comprising amino acid residues 180-251 of SEQ ID NO:3 having the biological function of preventing or minimizing the binding of FGFR or FGF23 to alpha-Klotho, thus preventing FGFR activation; undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.  
	

Claims 1-3, 6, 8, 9, 13, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed subject matter is not supported by an adequate written description. A non-natural soluble construct, that prevents or minimizes the binding of a FGFR or FGF23 to alpha-Klotho thus preventing FGFR activation, is required to practice the invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (show a structure is correlated with the function) OR through a sufficient description of a representative number of species (show a representative number of species that have the function.  There must be enough species that are representative of the full breadth of the genus).
Regarding structure-function correlation:  The specification teaches that the invention provides a construct (such as, but not limited to, an antibody and/or recombinant peptide) that prevents or minimizes the binding of FGF23 to alpha-Klotho on the surface of a mammal’s cell.
 Thus, the claims encompass a genus of constructs that can include lipids, antibodies, nucleic acids, chemical analogs, biomolecules, macromolecules and fragments thereof. The claimed genus is based entirely on function (i.e. prevents or minimizes the binding of a FGFR or FGF23 to alpha-Klotho thus preventing FGFR activation). There is substantial variation within the genus.  The number of structures encompassed by the claims may be vast or conversely there may be no structures that possess the claimed function.  
The specification teaches alpha-Klotho (KLA) is required for FGF23-dependent signaling. The specification teaches the amino acid sequence of alpha-Klotho as SEQ ID NO:1 and the amino acid sequence of FGF23 as SEQ ID NO:5. However, the specification does not describe any correlation between those sequences and the structure of any compounds with the claimed function. The specification does not describe other species in the genus by structure, or physical and/or chemical characteristics. There is no information regarding what structural features would likely be associated with such function. 
Regarding a representative number of species: the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
The specification describes no species having the functions required by the claims. The specification provides general descriptions of amino acid residues of alpha-Klotho that can be used for inhibition studies (page 24) and homology models of the extracellular region of alpha-Klotho and FGF23 bounds states (pages 44-45). However, such disclosure is not representative of the claimed genus, which encompasses an unlimited number of structures (e.g.  lipids, antibodies, nucleic acids, chemical analogs, biomolecules, macromolecules) having the claimed function.
 The courts have specifically stated that the skilled artisan cannot envision the detailed chemical structure of an encompassed structure until the structure is disclosed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, the instant claims does not meet written description.  
	
		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 9, 13, 14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goetz et al. (PNAS Vol. 107/No. 1:407-412, Jan 2010) as evidenced by Goetz et al. (Reference submitted by Applicant; Molecular and Cellular Biology 32/10:1944-1954, 2012).
Goetz et al. teach that fibroblast growth factor (FGF) 23 inhibits renal phosphate reabsorption by activating FGF receptor (FGFR) 1c in a Klotho-dependent fashion. Goetz et al. teach that FGF23 requires Klotho as an obligate coreceptor (page 407). 
Alpha-Klotho is the co-receptor for FGF23 as evidenced by Goetz et al. (Reference submitted by Applicant; Molecular and Cellular Biology 32/10:1944-1954, 2012; page 1944).
	 Goetz et al. teach a recombinant construct comprising the C-terminal tail of FGF23 (e.g. amino acid residues 28-251, aka FGF2328-251 ; amino acid residues 180-251, aka FGF23180-251)(Supporting Information Materials and Methods and page 409)(applies to claims 3, 13 and 14). Goetz et al. teach the binary complex of FGFR1c ectodomain with Klotho ectodomain was formed by capturing the Klotho ectodomain onto an FGFR1c affinity column from conditioned media of a HEK293 cell line ectopically expressing the Klotho ectodomain (applies to claim 2). Goetz et al. teach the FGFR1c-Klotho complex was mixed with FGF2328-251 and the ternary complex formation was examined by size-exclusion chromatography. Goetz et al. teach FGF2328-251 binds to the FGFR-Klotho complex via a de novo site created at the composite FCFR-Klotho  (page 408)(applies to claims 6, 13, and 14). 
	Goetz et al.  teach that the C-terminal tail peptide of FGF23 can inhibit binding of FGF23 to its binary cognate FGFR-Klotho complex and that the isolated 72-residue-long C-terminal tail of FGF23 impairs FGF23 signaling by competing with full-length ligand for binding to the binary FGFR-Klotho complex (applies to claims 1 and 6).  Goetz et al. teach that the C-terminal tail of FGF23 harbors the binding site for the binary FGFR-Klotho complex and hence is essential for formation of the ternary FGF23-FGFR-Klotho complex. Goetz et al. teach FGF23 C-terminal peptides block FGF23 signaling and antagonize phosphaturic activity of FGF23 in vivo (page 409). 
	Goetz et al. do not teach the amino acid residues on alpha-Klotho that the C-terminal FGF23 construct binds. However,  it would have been reasonable to conclude that the C-terminal FGF23 construct of Goetz would have the function of binding to the recited amino acid residues of alpha Klotho because the claimed construct and the prior art construct appear to be the same structurally and the prior art construct has the other functional features recited in the claims (applies to claim 8 and 9). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al. (PNAS Vol. 107/No. 1:407-412, Jan 2010) in view of Johnson et al. (Journal of Bone and Mineral Research Vol. 32/No. 10: 2062-2073; online June 10, 2017) as evidenced by Goetz et al. (Reference submitted by Applicant; Molecular and Cellular Biology 32/10:1944-1954, 2012).
Goetz et al. teach that fibroblast growth factor (FGF) 23 inhibits renal phosphate reabsorption by activating FGF receptor (FGFR) 1c in a Klotho-dependent fashion. Goetz et al. teach that FGF23 requires Klotho as an obligate coreceptor (page 407). 
Alpha-Klotho is the co-receptor for FGF23 as evidenced by Goetz et al. (Reference submitted by Applicant; Molecular and Cellular Biology 32/10:1944-1954, 2012; page 1944).
	Goetz et al. teach a recombinant construct comprising the C-terminal tail of FGF23 (e.g. amino acid residues 28-251, aka FGF2328-251 ; amino acid residues 180-251, aka FGF23180-251)(Supporting Information Materials and Methods and page 409). Goetz et al. teach FGF2328-251 binds to the FGFR-Klotho complex via a de novo site created at the composite FCFR-Klotho (page 408).  Goetz et al.  teach that the C-terminal tail peptide of FGF23 can inhibit binding of FGF23 to its binary cognate FGFR-Klotho complex and that the isolated 72-residue-long C-terminal tail of FGF23 impairs FGF23 signaling by competing with full-length ligand for binding to the binary FGFR-Klotho complex. Goetz et al. teach FGF23 C-terminal peptides block FGF23 signaling and antagonize phosphaturic activity of FGF23 in vivo (page 409)(applies to claim 1). 
	Goetz et al. do not teach the that the C-terminal FGF23 construct is fused to a stability enhancing domain or that the construct and the stability enhancing domain are linked through a polypeptide comprising about 1-18 amino acids. 
	Johnson et al. teach the production of recombinant mouse and human FGF23
c-tail Fc constructs and synthetic peptide construct. Johnson et al. teach that a seventy-two amino acid (72aa) human FGF23 c-tail peptide (aa 180 to 251) was synthesized by and resuspended in PBS. Johnson et al. teach the mouse and human Fc-FGF23 fusion protein coding sequences were designed to contain a leader peptide, the hinge and Fc portion of human or mouse IgG1, a single GGGGS linker, and the C-terminal 72 amino acids of human or murine FGF23 (page 2063, right column, Material and Methods)(applies to claims 21-23). 
 It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a non-natural soluble construct that prevents or minimizes the binding of a FGF receptor (FGFR) or FGF23 to alpha-Klotho, thus preventing FGFR activation, as taught by Goetz et al. by fusing an Fc region via a linker as taught by Johnson et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because Fc regions are known in the art to increase the half-life of a protein. 

				Conclusion
			No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        10/26/2022